"Fourthly. The residue of my estate of every description I wish to be divided between all my children equally, except those named in the foregoing clause, subject to the limitations and restrictions which may hereafter be annexed to any of the said bequests; and where any of my children may have died, or shall die, the child or children of such deceased child shall stand in the place of his or their parent; but nothing in this clause is to be construed so as to give to the present or future children of Nancy Hayes or Lucy Hicks any share in my estate.
"Fifthly. It is my will and desire that all my children and their representatives claiming any interest in my estate under the foregoing clause shall, before receiving their share, account with my executors for the *Page 77 
negroes I may have heretofore lent or given, or shall hereafter lend or give, at their value, at the time of my death. This direction is not to apply in case a negro lent or given shall die before me, that being my loss; but when any of the said negroes shall have been sold, or suffered to be sold, they shall be charged at their value at the   (95) period of such sale, except in the case of my grandson, Thomas, son of my deceased son, george Blacknall, who is to pay to my executors $500 in full of all advancements made to him or to his father.
The father of Thomas Blacknall, Jr., had received from the testator, in his lifetime, as advancements, two negro slaves. The plaintiffs insisted that by the true construction of the said clauses of the testator's will the defendant Thomas Blacknall, Jr., was bound, in dividing the residue, to account as well for the value of the said two negro slaves as for the said sum of $500, in the 5th clause of the will mentioned; while the defendant, the said Thomas contended that by the true construction of the said clauses he was bound only to account for the said sum of $500. And this question being presented at the hearing at GRANVILLE, on the last circuit, before his Honor, Judge Dick, he was of opinion that the latter construction was right; and thereupon the plaintiffs, insisting that if the meaning contended for by them did not appear upon the face of the said will, it was the case of an ambiguity affecting the instrument, capable of being explained by parol evidence, offered to prove by witnesses that the testator's intention was that the defendant Thomas should account as well for the $500 as for the value of the said slaves; which evidence the judge refused to hear, and thereupon declared and decreed that the defendant Thomas, in the division of the said residue, should be charged with and account for only the sum of $500, as for the value of the said slaves; from which decree the plaintiffs prayed an appeal to the Supreme Court, which his Honor was pleased to allow; and directed that the foregoing statement should form the case for the consideration of the Supreme Court.
It seems to us that the words of the will do not                  (96) admit of the interpretation contended for by the plaintiffs. In regard to his grandson Thomas, the testator says he "is to pay my executors $500 in full of all advancements made to him or to his father." How is it possible to hold consistently with this language that he is to pay $500 inaddition to the advancements made to his father?
It seems to us equally clear that parol evidence is not admissible to show that the testator's intent was at variance with his language. No *Page 78 
rule of law is more clear than that a will is not to be expounded, much less contradicted, by parol evidence. It is incapable of being altered, detracted from, or added to by parol. The case to which the counsel for the plaintiffs refers, Benson v. Whittam, 2 Simons, 493; 2 Con. Eng. Ch., 515, establishes no more than that parol evidence is admissible to ascertain whether the thing supposed to be given satisfies the description of it in the will. The object of such evidence is not to expound the will, but toapply its ascertained meaning to an external subject. This never can be done without evidence dehors the will. With regard to the evidence admissible in such cases, there are many nice distinctions which it is wholly unnecessary now to consider; for, in the case before us, the testimony is offered to control the meaning of the will itself. We approve, therefore, entirely of the interlocutory decree from which the appeal was taken.
PER CURIAM.                                                Affirmed.
Cited: Dobson v. Fulk, 147 N.C. 533.
(97)